FILED
                           NOT FOR PUBLICATION                              DEC 14 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-55292

              Plaintiff - Appellee,              D.C. Nos.    2:08-cv-04988-DSF
                                                              2:06-cr-00387-DSF-2
  v.

ALI AGLLAH ALBWUL,                               MEMORANDUM *

              Defendant - Appellant.




                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted December 6, 2010 **
                               Pasadena, California

Before: PREGERSON, CLIFTON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
      Ali Agllah Albwul (“Albwul”), a native and citizen of Jordan, appeals the

district court’s denial of his motion to vacate, set aside, or correct a sentence by a

person in federal custody pursuant to 28 U.S.C. § 2255. Because Albwul was

removed from the United States to Jordan on May 13, 2010, he is no longer “in

federal custody” and his § 2255 motion is moot.

      “Immigrants who have already been removed . . . do not satisfy the ‘in

custody’ requirement of habeas corpus jurisdiction.” Miranda v. Reno, 238 F.3d

1156, 1159 (9th Cir. 2001). But if an alien files a habeas petition prior to his

removal from the United States, his subsequent removal does not moot the case if

there are “collateral consequences arising from the deportation that create concrete

legal disadvantages.” Zegarra-Gomez v. INS, 314 F.3d 1124, 1125 (9th Cir. 2003).

Still, “where the grounds for habeas relief will not redress collateral consequences,

a habeas petition does not continue to present a live controversy once the petitioner

is released from custody.” Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007).

      Though Albwul filed his § 2255 habeas petition prior to his removal to

Jordan, the relief he seeks—rescission of a stipulated judicial order of

removal—would not redress the collateral consequences of his deportation. His

convictions on two controlled substance-related felonies render him permanently

inadmissible to the United States. 8 U.S.C. § 1182(a)(2)(A)(i)(II). Albwul also


                                            2
admitted to entering into a fraudulent marriage to obtain permanent resident status,

rendering him inadmissible to the United States pursuant to 8 U.S.C. §

1182(a)(6)(C)(i). Because Albwul is permanently barred from the United States on

wholly separate grounds, rescission of the stipulated order of removal cannot

meaningfully affect his admissibility and hence cannot serve as a collateral

consequence that would prevent mootness.

      We therefore DISMISS the appeal of the denial of Albwul’s 28 U.S.C. §

2255 motion as moot.




                                          3